DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 16 and 18 are pending in the instant application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 14 and 18), drawn towards a compound of formulae (I), (II) or (III), in the reply filed on July 1, 2022 is acknowledged. Claims 15 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards non-elected invention, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected compounds of formula (I) as defined in claim 13. The compounds are presented below:

    PNG
    media_image1.png
    253
    647
    media_image1.png
    Greyscale

	wherein, in the compound of formula (I):
R1 and R2 are each -R, wherein one R is hydrogen; and the other is C(CH3)2C6H5 (C1 aliphatic substituted with two C1 alkyl and one phenyl group);
R3 is 5-membered heteroaryl having 1 nitrogen heteroatom (pyrrol-1-yl) substituted with two C1 alkyl;
R4 is -OAr, wherein Ar is 2,3,5,6-tetraphenylphenyl bearing in 4-position a substituent (variable X above) which is different from hydrogen;
n is 1; and 
R5 is a phosphorus-containing ligand, wherein the phosphorus-containing ligand is bonded to W through a phosphorus atom, substituted with two C1 alkyl and one phenyl group.

	Search: Applicant noted that the instant claims 1 and 3 – 13 read upon the elected species. However, it is noted that the instant claim 11 is drawn towards the phenyl substituents in 2, 3, 5, or 6 positions and does not read upon the elected species. Since the instant claims 2, 11, 14 and 18 do not read upon the elected species, said claims are withdrawn from further consideration as being drawn towards non-elected species. Applicant’s elected species is not found to be free of prior art. Therefore, search has not been further expanded to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Priority

    PNG
    media_image2.png
    86
    383
    media_image2.png
    Greyscale

Receipt is acknowledged of certified copy of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on September 18, 2020; November 3, 2020 and March 1, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	The instant claim recites the limitations “preferably P(CH3)2(C6H5)” and “preferably P(CH3)2(C6H5), and n is 1”. See, page 9, lines 7 and 10. The phrase "preferably" is commonly understood as exemplary language and renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP § 2173.05(d). Applicant is requested to delete the narrower limitations in the instant claim in order to overcome the rejection.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “R5 is selected from P(CH3)3, P(CH3)(C6H5)2, P(CH3)2(C6H5), or P(cyclohexyl)3, preferably P(CH3)2(C6H5)”. See, page 9, lines 6-7. The claim also recites the phrase “R5 is selected from P(CH3)3, P(CH3)(C6H5)2, P(CH3)2(C6H5), or P(cyclohexyl)3, preferably P(CH3)2(C6H5), preferably P(CH3)2(C6H5), and n is 1”, which is the narrower statement of the range/limitation. See, page 9, lines 9-10.
	The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant is requested to delete the narrower limitation in the instant claim in order to overcome the rejection.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “R5 is selected from pyridine or pyridine substituted with one or more substituents selected from C1-6 alkyl, C1-6 alkoxy, halogen, CN, or phenyl”. See, page 9, lines 12-13. The claim also recites the phrase “R5 is selected from pyridine or pyridine substituted with one or more substituents selected from C1-6 alkyl, C1-6 alkoxy, halogen, CN, or phenyl, and n is 1”, which is the narrower statement of the range/limitation. See, page 9, lines 15-16.
	The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant is requested to delete the narrower limitation in the instant claim in order to overcome the rejection.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Rejection:
Claims 1, 3 – 10 and 12 – 13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by WIPO Publication 2019181124 A1 (Endo).
	Endo teaches the compounds 2 – 5. See attached English translation, page 13, paragraph [0100]. The compounds 2 – 5 are presented below:

    PNG
    media_image3.png
    286
    573
    media_image3.png
    Greyscale

Endo teaches the compounds of instant formula (I), wherein:
R1 and R2 are each -R, wherein one R is hydrogen; and the other is C(CH3)2C6H5 (C1 aliphatic substituted with two C1 alkyl and one phenyl group);
R3 is 5-membered heteroaryl having 1 nitrogen heteroatom (pyrrol-1-yl) substituted with two C1 alkyl;
R4 is -OAr, wherein Ar is 2,3,5,6-tetraphenylphenyl bearing in 4-position a substituent (variable X);
X is an electron-withdrawing substituent selected from Br, NO2, or CN, or an electron-donating substituent, NH2;
n is 1; and 
R5 is a phosphorus-containing ligand, wherein the phosphorus-containing ligand is bonded to W through a phosphorus atom, substituted with two C1 alkyl and one phenyl group.

	Therefore, the prior art anticipates the instant claims.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 1, 3 – 10 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2016143911 A1 (Hayano).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the Co-pending Application
	Hayano teaches the compound, W[CH(CH3)2Ph](PMe2Ph)(2,3,5,6-Ph4-C6H1O)(2,5-Me2C4H2N)(O) ((2,3,5,6-tetraphenylphenoxy)oxotungten(VI)(2,5-dimethylpyrrolide) (neophylidene)(dimethylphenylphosphine)). See, page 30 line 27 – page 31, line 2. The compound is presented below (using ChemDraw software, version 20.1.0.110)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Hayano teaches the compounds of instant formula (I), wherein:
R1 and R2 are each -R, wherein one R is hydrogen; and the other is C(CH3)2C6H5 (C1 aliphatic substituted with two C1 alkyl and one phenyl group);
R3 is 5-membered heteroaryl having 1 nitrogen heteroatom (pyrrol-1-yl) substituted with two C1 alkyl;
R4 is -OAr, wherein Ar is 2,3,5,6-tetraphenylphenyl bearing in 4-position a substituent (variable X);
X is hydrogen;
n is 1; and 
R5 is a phosphorus-containing ligand, wherein the phosphorus-containing ligand is bonded to W through a phosphorus atom, substituted with two C1 alkyl and one phenyl group.

Ascertaining the differences between the prior art and the claims at issue.
	Hayano does not explicitly teach the compound of formula (I), wherein the variable X is CH3, as recited in the instant claim 13.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	While Hayano does not explicitly teach the compound of instant formula (I), wherein X is CH3, Hayano does teach the compounds of general formula (I). See, paragraphs [0037]-[0038]. The compounds of general formula (I) are presented below:

    PNG
    media_image5.png
    328
    657
    media_image5.png
    Greyscale

	Further, the compound as taught by Hayano and the compound in the instant claims are considered structural analogs and hydrogen and methyl are deemed obvious variants. It is well established that the substitution of hydrogen for methyl on a known compound is not a patentable modification absent unexpected or unobvious results. In re Wood, Whittaker, Stirling, and Ohta, 582 F.2d 638, 199 U.S.P.Q 137 (C.C.P.A. 1978). Thus, a person having ordinary skill in the art would thus have been motivated to substitute the hydrogen with a methyl group with a reasonable expectation that the compounds would possess the same, if not better, catalytic properties. Therefore, the claims are prima facie obvious over the prior art.

Conclusion
Claims 1, 3 – 10 and 12 – 13 are rejected.
Claims 2, 11, 14 – 16 and 18 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                 

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626